Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dean Y. Shahriari (Reg. No. 56783) on 5/31/2022 3:00PM.
The application has been amended as follows:
Cancel Claims 37 and 38. Examiner described to the Attorney that the new limitations added by new dependent claims 37 and 38 contained written description issues as the limitations are not present in the specification and cannot be discerned from the details of the plot in Fig. 1. Attorney corroborated with the Applicant’s technical team and agreed with the Examiner.

REASONS FOR ALLOWANCE
Claims 1-24 and 39-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-24 and 39-44, a primary reason why it is deemed novel and non-obvious over the prior art of record: Schuller (US-20080060383-A1) further in view of Boaz (US-7367205-B1) and Buckett et al (WO-0216277-A1) is that the combination of references fail to teach or suggest directing additional energy to the nickel sulfide based inclusions during the rapidly cooling the glass via forced cold air step. 


Closest prior art documents:
CN-108585457-A teaches of directing gamma ray irradiation to convert nickel sulfide from alpha to beta phase while cooling the glass with specified cooling rates. This application was filed before the provisional filing of instant application; the application as published after the provisional filing of instant application.
CN-110282872-A teaches of directing gamma ray irradiation to convert nickel sulfide from alpha to beta phase while cooling the glass in separate heating and cooling chambers. This application as published after the provisional filing of instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741